OPINION OF THE COURT
David D. Egan, J.
An application has been made by Steven M. Wasserman for a license to carry a firearm concealed with "Hunting” given as the reason.
On April 25, 1984 the applicant was convicted of a felony in the United States District Court for the Western District of New York. The defendant entered a plea of guilty to "conspiracy to distribute a Schedule II controlled substance, (Ct.l), in violation of T 21 U.S.C. Section 846.” The applicant was committed for imprisonment for a period of five years. Execution of the sentence was suspended and he was placed on probation for a term of five years with conditions including 100 hours of community service and a fine of $2,100.
*852Thereafter the Federal Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms approved the applicant’s request for restoration of Federal firearm privilege pursuant to 18 USC § 925 (c). The Treasury Department advised applicant to consult State and local authorities to determine if he was subject to firearms disabilities within his jurisdiction.
Penal Law § 400.00 (1) states that no license to carry or possess a pistol shall be issued except for an applicant who has not been convicted anywhere of a felony or a serious offense. The statute does not give the issuing officer (the court) discretion in such cases and the Federal restoration of firearms privileges does not erase the felony conviction which is a statutory bar to the issuance of a pistol permit in New York.
Accordingly, the application is denied. (See, Archibald v Codd, 59 AD2d 867 [1977], lv denied 43 NY2d 649.)